COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 GLAZER’S WHOLESALE DRUG                                        No. 08-11-00376-CV
 COMPANY, INC.                                   '
                                                                     Appeal from
                        Appellant,               '
                                                                 120th District Court
 v.                                              '
                                                              of El Paso County, Texas
                                                 '
 ALBERTO ONTIVEROS-NIETO,
                                                 '                (TC # 2009-3424)
                        Appellee.


                                 MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Appellate courts generally have jurisdiction over final

judgments, and such interlocutory orders as the Legislature deems appealable by statute. See

TEX.CIV.PRAC.&REM.CODE ANN. § 51.012 and § 51.014 (West Supp. 2011); Ruiz v. Ruiz,

946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.). Glazer’s Wholesale Drug Company,

Inc. is attempting to bring a permissive interlocutory appeal pursuant to Section 51.014(d) of the

Texas Civil Practice and Remedies Code as amended in 2011. TEX.CIV.PRAC.&REM.CODE

ANN. § 51.014(d). The amended version of the statute does not apply to cases filed in the trial

court before September 1, 2011. Acts 2011, 82nd Leg., ch. 203, § 6.01; see TEX.R.APP.P. 28.3

cmt. A civil action commenced before September 1, 2011 is governed by the law in effect

immediately before the effective date of the amended statute. Under the former version of

Section 51.014(d), the record must reflect that (1) the parties agree that the order involves a

controlling question of law as to which there is a substantial ground for difference of opinion; (2)

an immediate appeal from the order may materially advance the ultimate termination of the
litigation; and (3) the parties agree to the order. Acts 2005, 79th Leg., R.S., ch. 1051, § 1, 2005

TEX.GEN.LAWS 3512. The trial court’s order does not reflect that the parties agreed that the

order being appealed involved a controlling question of law or that the parties agreed to the

order. We previously informed Glazer of our intent to dismiss the appeal for want of jurisdiction

and provided an opportunity for Glazer to respond, but we have received no response.

Accordingly, we dismiss the appeal for want of jurisdiction.



February 8, 2012                      ________________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-